Citation Nr: 1741711	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 30, 2003 for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1986 to April 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 1994 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing is in the Veteran's file. 

Subsequently, in a December 2015 decision, the Board denied the issue on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a December 2016 Joint Motion for Remand (JMR), vacating the December 2015 Board decision.  The Court remanded the TDIU claim for compliance with the terms of the JMR.

Of note, the VLJ who conducted the October 2014 Travel Board hearing is now retired from the Board.  In May 2017, the Board sent the Veteran a letter asking him if he wished to testify at another hearing before a different VLJ as the VLJ who holds a hearing shall participate in the final determination of the case.  See 38 C.F.R. § 20.707 (2016).  The Veteran responded and indicated that he did not wish to appear at an additional Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In light of points raised in the JMR, further action in connection with the claim is warranted.  

By way of background, the Veteran's original claim of service connection for TDIU was received on August 31, 1993.  The Veteran noted that his back and knee disabilities prevented him from securing or following any substantially gainful occupation.  The RO denied the claim in a March 1994 rating decision.  

After a long appellate history, a May 2005 rating decision granted TDIU effective January 2004.  Subsequently, an August 2009 RO rating decision assigned an earlier effective date of January 30, 2003 for the grant of TDIU.  Throughout the development of the appeal for this issue, the Veteran consistently maintained that he was entitled to a TDIU effective from the date he filed his application for the benefit in August 1993.  

In the Veteran's original claim, he stated that he last worked full time in August 1993.  In September 1993, the Veteran entered a full-time VA vocational rehabilitation training program in computer drafting.  He was a full time student in this program until he completed in June 1995.  

In February 2002, the Veteran submitted a list of prior employers.  VA verified the periods of employment with the employers, but obtained less than complete information.  The evidence showed that the Veteran was employed full-time at two different telemarketing firms from April 1998 to May 1998 and again from December 2000 to February 2001.  Another employer verification form indicated that the Veteran worked for a moving company for two years from August 1998 to August 2000.    

In March 2004, the Veteran submitted another claim for TDIU and indicated that he had worked full time for the U.S. Census Bureau from November 1998 to January 2001, and for Ticketmaster from December 1999 to January 2000.  He also indicated that he had been employed as an inventory auditor from March 2001 to June 2003.  

The Board now turns to the focus of the JMR.  Specifically, the Court noted that the SSA summary of earnings statements for the years 1993 to 2003 were not addressed in the December 2015 Board decision which denied an effective date prior to January 30, 2003 for TDIU.  

For the period of time prior to January 30, 2003, the Veteran's service-connected disabilities included lumbosacral strain rated as 60 percent disabling; the residuals of a right knee injury rated as 10 percent disabling; and the residuals of a left clavicle injury rated at a noncompensable rating.  Effective from March 1993 to February 2003 the Veteran's combined service-connected disability rating was 60 percent; including a single 60 percent disability rating.  Accordingly, the Veteran met the schedular percentage requirements for consideration for TDIU during the period of time in question.  See 38 C.F.R. § 4.16(a).

The Veteran states that his inability to obtain substantially gainful employment during the period on appeal was due to his service-connected disabilities.  To the extent he was working prior to January 30, 2003, the Veteran contends that this was marginal employment, not gainful employment.  He also states that for the majority of the years from 1993 to 2003, his annual income was below the poverty level.  A review of the Social Security Administration (SSA) summary of earnings statement reflects a range of incomes, to include in 1993 the Veteran earned $3,659.48, in 1994 the Veteran earned $0.00, in 1995 the Veteran earned $0.00, in 1996 the Veteran earned $0.00, in 1997 the Veteran earned $64.64, in 1998 the Veteran earned $7,467.06, in 1999 the Veteran earned $7,508.41, in 2000 the Veteran earned $10,754.71, in 2001 the Veteran earned $11,003.31,and in 2002 the Veteran earned $11,391.76. 

After a review of the entire record, the Board finds that a retrospective medical opinion addressing the impact the Veteran's service-connected disabilities had upon his employment and occupational capacity, prior to January 30, 2003, is necessary.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a retrospective VA opinion as to the combined functional impact the Veteran's service-connected disabilities, to include a lumbosacral strain, the residuals of a right knee injury, and the residuals of a left clavicle injury, had on his ability to secure or follow a substantially gainful occupation prior to January 30, 2003. 

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.

In making this determination, the examiner must consider the SSA summary of earnings statements for the years 1993 to 2003 (amounts are noted above in this remand) and the Veteran's statements regarding his inability to obtain substantially gainful employment.  The examiner must also consider the Veteran's education, training and work experience.  The Veteran's age and nonservice-connected disabilities should not be considered.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




